Citation Nr: 1812691	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-34 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service connected post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, to include breathing problems and coughing, to include as due to as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a respiratory disability, to include breathing problems and coughing, to include as due to as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and V. A.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976, January 1986 to May 1986, and March 1991 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.  

The reopened claim of entitlement to service connection for a respiratory disability, to include breathing problems and coughing, to include as due to as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in active service.

2.  A July 2007 rating decision denied entitlement to service connection for a lung and breathing condition, and the Veteran did not file a timely notice of disagreement, nor submit new and material evidence within the appeal period.

3.  Evidence received since the July 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a respiratory disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The July 2007 rating decision that denied service connection for a lung and breathing condition is final.  38 U.S.C.A. § 7104 (b) (West 2016); 38 C.F.R. § 20.1100 (2014).

3.  The evidence added to the record since the July 2007 rating decision is new and material; and the claim for entitlement to service connection for a respiratory disability, to include breathing problems and coughing, to include as due to as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness, is reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Service Connection-Sleep Apnea

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The record reflects that the Veteran has a current disability of sleep apnea as shown by a June 2007 sleep study, shortly after the Veteran left service.  The Veteran contends that his sleep apnea began in service, and that it was also possibly secondary to his service-connected PTSD.  The Veteran's entrance exam is silent for problems related to sleep apnea.  The Veteran's separation examination in May 2006 showed that the Veteran reported difficulty sleeping for the last two years, a chronic cough, breathing difficulty, and shortness of breath.  The Veteran's former spouse submitted an April 2011 lay witness statement that asserted that upon his return from Iraq, the Veteran snored loudly and had sleep problems.  The witness also stated that the Veteran did not have this problem prior to serving in Iraq.  A June 2017 lay witness statement from a fellow service member stated that while deployed with the Veteran in 2003 and 2004, the witness observed the Veteran snoring heavily and complaining about a lack of good sleep.  The witness also stated that he would observe the Veteran appear to stop breathing during his sleep.  

A June 2013 private medical opinion states that it is at least as likely as not that the Veteran's sleep apnea was either started in service or started right after discharge and was aggravated by weight gain caused by medications for PTSD and PTSD related stress.  In support of the theory of entitlement to direct service connection, the examiner noted the Veteran's weight gain, and development of hypertension.  The examiner noted that sleep apnea can cause weight gain, and that the Veteran gained weight after service. The examiner also stated that sleep apnea is known to be a contributing factor to hypertension.  

The Veteran attended a VA examination in September 2010, and the examiner opined that it was not at least as likely as not that the Veteran's sleep apnea was due to his PTSD.  However, the examiner did not provide an opinion addressing direct service connection, nor did she address the Veteran's contentions that his difficulty with sleep began in service.  As such, the Board affords greater probative weight to the June 2013 private medical opinion.  As such, the Board finds that the most probative evidence of record shows that it is at least as likely as not that the Veteran's sleep apnea was incurred in service.  Therefore, entitlement to service connection for sleep apnea is granted.

New and Material Evidence

Once a decision of the RO or Board has become final, new and material evidence must be received to reopen the claim or claims in order for the claim to again be considered on the merits.  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

A June 2007 rating decision initially denied entitlement to service connection for a lung condition.  That rating decision is final as no timely notice of disagreement or new evidence was received within the required time period.  The claim was reopened and denied by the April 2011 rating decision on appeal.  The Board agrees with the April 2011 rating decision's finding that new and material evidence has been received to reopen the claim.  In particular, an October 2013 private medical opinion states that the Veteran has persistent dyspnea since 2003 that is directly related to his service and is not due to a known disease.  The evidence is new because it because it was not of record at the time of the July 2007 rating decision, and it is material as it provides evidence of a necessary element of service connection.  Accordingly, because new and material evidence has been received, the claim for entitlement to service connection for a respiratory disability, to include breathing problems and coughing, to include as due to as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness is reopened.


ORDER

Entitlement to service connection for sleep apnea is granted.

New and material evidence having been received; the claim for entitlement to service connection for a respiratory disability, to include breathing problems and coughing, to include as due to as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness is reopened.



REMAND

Unfortunately the reopened clam for entitlement to service connection for a respiratory disability, to include breathing problems and coughing, to include as due to as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness must be remanded for additional development before a decision may be made on the merits.  

The Board notes that the Veteran contends that his breathing problems started in 2003 and have continued since service.  He believes they are due to exposure to burning substances in Iraq.  Service treatment records showed reports of shortness of breath and a chronic cough upon separation from service.  The Veteran does not have a diagnosis of a chronic respiratory disability (excluding sleep apnea).  A pulmonary function test shortly after service showed mild lung restrictions.  A private medical opinion from October 2013 indicates that the Veteran has had symptoms of dyspnea since 2003 and that it is directly related to his service in the Gulf War.  The opinion said that the symptoms were not attributable to any known disease and fluctuate in severity daily from mild to severe.  The Veteran attended a VA examination in July 2007, wherein the examiner stated that the Veteran's breathing problems were most probably secondary to his obesity and weight gain in service, although that would not explain the Veteran's chronic cough.  The examiner further stated that she could not make a diagnosis of any intrinsic lung disease without resort to mere speculation.  The Veteran continued reports of cough and difficulty breathing at a September 2010 examination.  However, the examiner continued to find the absence of a chronic obstructive lung disease.  

The Board notes that the Veteran's reported shortness of breath and chronic cough have not been attributed to a chronic disability. 

Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability.  For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317 (a)(1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317 (b).  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

The Board notes that the VA examiner attributed the Veteran's breathing problems to obesity and weight gain.  However, during the Veteran's Board hearing, he testified that his breathing difficulties began prior to the majority of his weight gain.  This information was not considered in the opinions of VA examiners.  The Board notes that the VA examination attributes the Veteran's dyspnea to weight gain, but are unable to attribute the Veteran's cough to any specific condition.  The June 2013 private medical opinion states that the Veteran's dyspnea and itching are not due to known disease, but do not address the Veteran's cough.  Further, the June 2013 private medical examiner's opinion lacks adequate rationale to support his conclusions, and does not address the potential link to weight gain.  Thus, the Board seeks further clarity as to whether the Veteran's breathing problems and cough are due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, or whether such symptoms are attributable to a known clinical diagnosis.  As such a medical opinion is necessary to determine the nature and etiology of the Veteran's claimed breathing problems and cough.  Barr v. Nicholson, 21 Vet. App. 303, 312

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a suitably qualified VA physician to determine the nature and etiology of the Veteran's claimed respiratory problems.  After a thorough review of the evidence in the claims file, to include the Veteran's service treatment records, the post-service medical evidence, and the Veteran's lay statements of record, the examiner should provide the following opinions:

a) Whether the Veteran's complaints of breathing problems, shortness of breath, lung restriction, and chronic cough are attributable to a known clinical diagnosis. 

b) If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in or caused by the Veteran's service.  The examiner should carefully consider the symptoms noted on the May 2006 separation examination, the Veteran's lay statements with regard to onset, and his reports relating to burning substances in Iraq.  

c) If the answer to "a" is no, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or that the Veteran's complaints are related to any incident of his service, including exposure to burning substances as described by the Veteran. The examiner should address the Veteran's report that his respiratory symptoms pre-dated his weight gain, and pay close attention to dates of alleged onset.  

A complete rationale for all conclusions reached must be provided. 

2.  Adjudicate the reopened claim for service connection de novo.  If the benefit sought remains denied, then issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


